Citation Nr: 1307245	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-43 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill or MGIB) in the calculated amount of $7,008.60 was properly created.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who apparently served on active duty from March 1998 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran had received an overpayment of education benefits in the amount of $7,008.60.  The Veteran subsequently perfected an appeal as to the validity of that debt.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has disagreed with the creation of an overpayment in the amount of $7,008.60 in MGIB education assistance benefits.  Review of the Statement of the Case (SOC) furnished to the Veteran shows that the overpayment was essentially created as a result of an extension of the last day of enrollment from March 23, 2010, until April 16, 2010.  The four week extension resulted in the Veteran's equivalent credit hours being reduced from half-time training to less than half-time training.  While the SOC details the calculations utilized to arrive at this result, there is no indication of the regulatory or manual provisions used to arrive at those calculations.  Neither is there an explanation as to why 6.2 equivalent credit hours are equal to half-time training while 5.8 equivalent credit hours are equal to less than half-time training.  It is clear from the Veteran's substantive appeal that he did not understand the SOC in any way.  His argument focused entirely on his need to re-take one class during the period of education from 2008 to 2009 that had no bearing on the time period at issue.  

The SOC must be complete enough to allow the appellant to present written and/or oral arguments before the Board of Veterans' Appeals.  It must contain: 
(a) A summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement;
(b) A summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and
(c) The determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  38 C.F.R. § 19.29 (2012).  

The Board does not find the SOC furnished to the Veteran in August 2010 to be sufficient.  This is particularly important as the Veteran has not been represented in this case.  As such, and to insure due process, the case is remanded for the following:


The RO/AMC should provide the Veteran with a supplemental statement of the case (SSOC) that addresses all relevant actions taken to readjudicate the issue of whether an overpayment of educational assistance benefits under the MGIB in the calculated amount of $7,008.60 was properly created and that his benefits were properly changed from half-time to less than half-time.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

